DETAILED ACTION
This communication is in respond to applicant’s amendment filed on April 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-2, 4 and 7-20 are pending; of which claims 1-2, 4 and 7-20 are allowed.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant. 
 Fons et al. (US Pat. No. 10,664,413 B2) disclosed an electronic control unit (ECU) for vehicles implemented with a main processor for performing tasks assigned to the control unit, a security processor for encrypting and decrypting data used by the main processor, and a memory to store encrypted data and decrypted data. The main control unit and the hardware encryption-decryption device are separate integrated circuits on a single substrate with a bus connecting the memory with the main control unit and the hardware encryption-decryption device and process data in parallel.


Bardelski et al. (US Pat. No. 10,491,392 B2) disclosed a method and apparatus for end-to-end vehicle secure electronic control unit (ECU) unlock in a semi-offline environment. A vehicle ECU include a first processor that provides diagnostic information when unlocked, and a second process that performs security functions for unlocking the first processor.
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious a security co-processor of a vehicle electronic control unit (ECU) implemented to “...encrypt the data received from the application processor by applying an encryption scheme and a message authentication code (MAC) to the data, wherein each byte of the data received by the encryption scheme is mapped to a separate thread for execution on a separate at least one core of a first set of the multiple processing cores”, within the claimed invention as a whole, as recited in claim 1, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491